     Case 1:19-cv-01772-DAD-SKO Document 18 Filed 07/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BILLY DRIVER, JR,                                 No. 1:19-cv-01772-DAD-SKO (HC)
12                      Petitioner,
13           v.                                        ORDER DENYING MOTION FOR RELEASE
                                                       AS MOOT
14   MICHAEL E DELLOSTRITTO, Judge,
                                                       (Doc. No. 15)
15                      Respondent.
16

17           Petitioner Billy Driver, Jr. is a state prisoner proceeding in propria persona with a petition

18   for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302.

20           On April 17, 2020, petitioner filed a motion seeking immediate release. (Doc. No. 15.)

21   On June 26, 2020, the court dismissed the petition for failure to state a claim, and judgement was

22   entered. (Doc. Nos. 16, 17.) As a result, petitioner’s motion for immediate release was rendered

23   moot.

24           Accordingly, petitioner’s motion for immediate release (Doc. No. 15) is denied.

25   IT IS SO ORDERED.
26
        Dated:     July 17, 2020
27                                                         UNITED STATES DISTRICT JUDGE

28
                                                       1
     Case 1:19-cv-01772-DAD-SKO Document 18 Filed 07/17/20 Page 2 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
